                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

  CORRECT TRANSMISSION, LLC                    §
                                               §
         Plaintiff,                            §
                                               §
  v.                                           § Civil. Action No. 6:20-CV-670-ADA
                                               §
  JUNIPER NETWORKS, INC.,                      § JURY TRIAL DEMANDED
                                               §
         Defendant.                            §
                                               §

            CORRECT TRANSMISSION’S NOTICE OF JUNIPER’S
                PETITIONS FOR INTER PARTES REVIEW

       Pursuant to the Order Governing Proceedings Version 3.3, Plaintiff Correct

Transmission, LLC hereby notifies the Court that Defendant Juniper Networks,

Inc. has filed the following Petitions for Inter Partes Review that are relevant to

Civil Action No. 6:20-CV-670-ADA:

   •   IPR 2021-00469 (U.S. Patent 7,983,150) filed on January 26, 2021

          o Expected Institution Decision by August 14, 2021

          o Expected Final Written Decision, if any, by August 15, 2022

   •   IPR 2021-00571 (U.S. Patent 7,127,523) filed on February 22, 2021

          o Expected Institution Decision by September 9, 2021

          o Expected Final Written Decision, if any, by September 9, 2022

   •   IPR 2021-00682 (U.S. Patent 7,283,465) filed on March 17, 2021

          o Expected Institution Decision by October 11, 2021

          o Expected Final Written Decision, if any, by October 11, 2022

   •   IPR 2021- 00814 (U.S. Patent 7,768,928) filed on April 16. 2021

          o Expected Institution Decision by October 29, 2021


                                           1
           o Expected Final Written Decision, if any, by October 31, 2022

    •   IPR 2021-00984 (U.S. Patent 6,876,669) filed on May 19, 2021

           o Expected Institution Decision late November, 20211

           o Expected Final Written Decision, if any, by late November, 2022



Dated: May 25, 2021                          Respectfully submitted,

                                             /s/Scott W. Breedlove
                                             E. Leon Carter
                                             Texas State Bar No. 03914300
                                             Bradley D. Liddle
                                             Texas State Bar No. 24074599
                                             Scott W. Breedlove
                                             Texas State Bar No. 00790361
                                             Joshua J. Bennett
                                             Texas State Bar No. 24059444
                                             Nathan Cox
                                             Texas State Bar No. 24105751
                                             Monica Litle
                                             Texas State Bar No. 24102101
                                             CARTER ARNETT PLLC
                                             8150 N. Central Expressway
                                             5th Floor
                                             Dallas, Texas 75206
                                             Telephone No. (214) 550-8188
                                             Facsimile No. (214) 550-8185

                                             ATTORNEYS FOR PLAINTIFF
                                             CORRECT TRANSMISSION, LLC




1As of May 25, 2021, no Notice of Accord Filing Date to establish deadline for
Patent Owner’s preliminary response and corresponding deadlines had been filed by
the PTAB.

                                         2
